Citation Nr: 1718868	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  14-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for infectious hepatitis, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for malaria, and if so, whether service connection is warranted.

3.  Entitlement to a compensable rating for erectile dysfunction.

4.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy. 

5.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy. 

6.  Entitlement to service connection for a bilateral hearing loss disability. 

7.  Entitlement to service connection for a right knee condition.  

8.  Entitlement to service connection for a left knee condition. 

9.  Entitlement to service connection for a prostate condition. 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1962 to December 1982, to include service in the Republic of Vietnam from December 1965 to February 1967 and from July 1969 to February 1971.  The Veteran was awarded a Combat Infantryman Badge, among other decorations. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and February 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

The Board notes that the issue of entitlement to service connection for hypertension was originally part of the Veteran's appeal.  Notwithstanding the AOJ's inclusion of that issue in the March 2014 statement of the case, that claim was granted in a June 2013 rating decision.  Therefore, that issue has been resolved and is no longer on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for malaria; entitlement to increased ratings for right and left lower extremity peripheral neuropathy; and service connection for infectious hepatitis, right and left knee conditions, and a prostate condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his March 2017 Board hearing, the Veteran withdrew from appellate review his claim of entitlement to a compensable rating for erectile dysfunction.

2.  The Veteran's claim for entitlement to service connection for infectious hepatitis was last denied in a January 2003 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

3.  Evidence received since the final January 2003 denial of infectious hepatitis is new and material.

4.  A hearing loss disability in the right ear was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current hearing loss disability is not related to service. 

5.  A hearing loss disability was shown in the left ear during service and is currently shown.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to               a compensable rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The January 2003 rating decision that denied the Veteran's claim for entitlement to service connection for infectious hepatitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

3.  The criteria to reopen the claim for entitlement to service connection for infectious hepatitis have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The requirements for establishing service connection for hearing loss in the right ear have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The requirements for establishing service connection for hearing loss in the left ear have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law   in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

At his March 2017 hearing, the Veteran requested to withdraw his claim of entitlement to compensable rating for erectile dysfunction.  Thus, the Veteran      has withdrawn the appeal on this issue and there remains no allegation of error        of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.

Petition to Reopen

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only         if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for infectious hepatitis was last denied in a January 2003 rating decision on the basis that there was no evidence of a current diagnosis of infectious hepatitis.  Although the Veteran was notified of this rating decision and his appellate rights in a January 15, 2003 letter, he did not appeal.  Additionally, new and material evidence was not received within the appeal period.  As such, the January 2003 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); see also 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

In January 2010, the Veteran filed a petition to reopen his claim.  A January 2012 rating decision denied the Veteran's petition to reopen.  The Veteran timely appealed.  During the pendency of the appeal, the RO reopened the claim in the March 2014 statement of the case, but denied the claim on the merits.  

Evidence received since the January 2003 denial of the claim includes additional VA treatment records, post-service treatment records from the U. S. Naval Hospital in Guam, an April 2011 VA examination, and the Veteran's testimony at his March 2017 hearing.  The evidence is new, in that it was not of record at the time of the January 2003 rating decision.  Additionally, March 25, 2011 lab study from the U. S. Naval Hospital in Guam is material as it indicated that the Veteran's results were positive for Hepatitis B virus surface and core Ab.  Accordingly, the Board finds      that new and material evidence has been received, and the claim for service connection for infectious hepatitis is reopened.  Shade, 24 Vet. App. at 117.  

Service Connection for Hearing Loss

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014), 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under   38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically  on what evidence is needed to substantiate each claim and what the evidence in    the claims file shows, or fails to show, with respect to each claim.  See Gonzales      v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,       1 Vet. App. 49, 53 (1990).

The Veteran contends that his current bilateral hearing loss is a result of his noise exposure during service, to include in combat. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet  the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

As an initial matter, the Board notes that the June 2010 VA examination showed a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 (2016). Additionally, the Veteran's DD Form 214 indicates that his military occupational specialty was infantryman and he received a Combat Infantryman's Badge; therefore, exposure        to acoustic trauma is conceded.  Accordingly, the first and second criteria for establishing service connection have been met.  

The Veteran's service treatment records reflect that the Veteran underwent audiometric testing that showed hearing within normal limits bilaterally on his entrance examination.  During service, audiometric testing did not reveal hearing loss in accordance with 38 C.F.R. § 3.385 in the right ear.  However, in the left ear, a puretone threshold of 45 decibels at 4000 Hertz was noted on a January 1972 examination. Thus, in the left ear, a hearing loss disability was noted during service.   Subsequent testing a few years later and at discharge showed improvement to 25 decibels at that frequency.  However, 25 decibels still reflects some mild degree of hearing loss continued thereafter.  See Hensley, 5 Vet. App. at 157.  "With chronic disease shown as such in service so as to permit a finding of service connect, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."  38 C.F.R. § 3.303(b).  Accordingly, after a review of the record and resolving all doubt in the Veteran's favor, the Board finds that service connection for hearing loss in the left ear is warranted. 

Turning to the right ear, as a hearing loss disability pursuant to 38 C.F.R. § 3.385 was not shown during service, competent evidence linking the current loss in his right ear to service is necessary to establish service connection.  However, the only medical opinion of record addressing that question is against the claim.  

The Veteran was afforded a VA audiological examination in June 2010.  The examiner reviewed the records in the claims file and performed an examination of the Veteran.  Thereafter, the examiner acknowledged that the Veteran was exposed to high risk noise levels during service, but concluded that the Veteran's current hearing loss was less likely as not caused by or a result of his military service. The examiner noted that the Veteran's hearing was normal at the time of separation from active duty.  In this regard, the Veteran's separation examination showed puretone thresholds of 15 decibels at 4000 Hertz, and 10 decibels at 500 through 3000 Hertz.  The examiner further explained that there is no delayed effect between acoustic trauma and hearing loss, and cited to medical treatises noting that once the exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of noise exposure.   The examiner further cited a study noting that most scientific evidence indicates that previously noise exposed ears     are not more sensitive to future noise exposure and that hearing loss due to noise exposure does not progress once the exposure to noise is discontinued.  

The examiner reviewed the entire claims file, examined the Veteran, and noted      the Veteran's reports of in-service and post-service noise exposure.  The opinion provided was accompanied by a rationale for the conclusion reached including citation to medical literature.  Accordingly, the audiologist's opinion is accorded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no medical opinion to the contrary.

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms such as decreased hearing acuity, the diagnosis and extent       of hearing loss and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology    of his right ear hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). The Board finds the audiometric results during service and the opinion of the VA examiner to be of significantly greater probative weight as to the status of the Veteran's hearing during service and whether current hearing loss disability is related to service, than the Veteran's lay assertions regarding the etiology of his current hearing loss.

Here, hearing loss in the right ear in accordance with 38 C.F.R. § 3.385 was not shown in service or for many years thereafter.  Thus, the provisions of law that permitted service connection for the left ear (38 C.F.R. § 3.303(b)) do not apply to the right ear, and competent medical evidence linking the current right ear hearing loss to service is needed to establish service connection.  However, the only medical opinion of record indicates that the Veteran's current right ear hearing loss is not related to service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for right hearing loss.


ORDER

The appeal as to the issue of entitlement to a compensable rating for erectile dysfunction is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for infectious hepatitis is reopened, and to this extent only the appeal is granted.

Service connection for hearing loss in the left ear is granted.

Service connection for hearing loss in the right ear is denied. 



REMAND

The Board finds that further development is necessary prior to appellate review for the remaining issues.

Review of the claims file indicates that there may be outstanding private treatment records.  In November 2015, VA received a VA Form 21-4142 authorizing VA to obtain records from the U. S. Naval Hospital Guam from 1984 to present.  While records from this provider were obtained in November 2014, as the Veteran indicated that he received treatment as recently as November 2015, updated treatment records should be requested.  The record also contains a VA Form 21-4142 received in March 2012 authorizing VA to obtain records from Dr. Tsou and Queen's Medical Center pertaining to his treatment for a prostate condition.  To date, records from these providers have not been requested or otherwise obtained.  Lastly, treatment records from the U. S. Naval Hospital Guam indicate that the Veteran received chiropractic care for knee pain.  Treatment records from the Veteran's chiropractor have not been obtained.  Accordingly, on remand outstanding non-VA treatment records should be requested.

With regard to the Veteran's claim for right and left knee conditions, he was provided a VA examination in January 2012.  The examiner diagnosed the Veteran with bilateral osteoarthritis and opined that it was less likely than not incurred in       or caused by the Veteran's military service.  In so opining, the examiner did not address the Veteran's other diagnosis of record, patellofemoral syndrome.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course 
of a claim, even if it subsequently resolves while the claim is still pending).  Accordingly, an addendum opinion addressing this diagnosis is warranted.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records from February 22, 2010 to present, and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

2.  Ask the Veteran to provide the names and addresses     of all medical care providers that have treated him for disabilities on appeal, to include records from his private chiropractor, Dr. Tsou, and Queen's Medical Center, as well as updated records from the U.S. Naval Hospital Guam.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran and his representative should be notified.

3.  Send the claims file to a VA examiner to obtain an opinion on the claim for service connection for right and left knee conditions.  The examiner is requested to review all pertinent records associated with the claims file.  If a new examination is deemed necessary to respond to the questions below, one should be scheduled.  Following review of the claims file, the examiner should opine whether it is at least as likely as not (50 percent or    greater probability) that the Veteran's right and left patellofemoral syndrome is related to service, to include the Veteran's strenuous physical activity during combat and training.  The examiner should explain why or why not.   

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board   for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


